DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 08/07/2020 (“08-07-20 OA”), the Applicant amended independent claims 1 and 8 and added new claims 14-17 in a reply filed on 11/30/2020. Applicant’s amendments to the independent claims 1 and 8 have substantively changed the scope of independent claims 1 and 8 and their respective dependent claims.
	Currently, claims 1-17 are examined as below.

Response to Arguments
Applicant’s amendments to claims 1, 4, 8 and 11-12 have overcome the 112(b) rejections as set forth under line item number 1 in the 08-07-20 OA.
Applicant’s amendments to independent claims 1 and 8 have overcome the prior-art rejections as set forth under line item numbers 2-4 in the 08-07-20 OA.
Despite the Applicant’s substantive amendments to independent claims 1 and 8, the previously-indicated prior art Tamaki still reads on both claims 1 and 8 with a different interpretation on Tamaki’s embodiment of Figs. 1A-1B. New grounds of rejections under U.S.C. 103 and 112(b) are provided as follows. There are also claim objections.

Claim Objections
Claim 8 is objected to because of the following informalities: 
Regarding claim 8, in lines 23-24, “the one or more lateral surfaces of the light transmissive portion” should read “the one or more lateral surfaces of the light-transmissive portion.” A dash is missing between the words “light” and “transmissive.”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 fails to comply with the written description requirement, because an amended limitation “the wavelength conversion portion has a cylindrical shape” is not supported by original disclosure. According to paragraph 59 of the present application, the wavelength member can have a cylindrical shape. However, it was not mentioned that the wavelength conversion portion also has a cylindrical shape in the original disclosure. Although the wavelength conversion portion is a part of the cylindrical wavelength conversion member, it does not necessarily mean that the wavelength conversion portion is cylindrical.
New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971).

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-13 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 8 is indefinite for four reasons:
	First, the limitation “providing a light emitting element that is mounted on the support member,” in which “the support member” was not mentioned before. There is insufficient antecedent basis.
the light reflection member and the one or more lateral surfaces of the light emitting element,” in which “the light reflection member” was not mentioned before. There is insufficient antecedent basis.
	Third, the limitation “arranging a light reflection member on or above the support member,” in which “a light reflection member” renders the claim indefinite. It is unclear whether such light reflection member is the same light reflection member as recited earlier in the same claim.
	Fourth, the limitation “arranging a light reflection member on or above the support member so as to cover the one or more lateral surfaces of the light transmissive portion and one or more lateral surfaces of the light-transmissive member,” in which “the one or more lateral surfaces of the light transmissive portion” was not mentioned before. There is insufficient antecedent basis.
	Independent claim 17 is indefinite, because the limitation “arranging a light-transmissive member on or above the light emitting element and between the light reflection member and the one or more lateral surface of the light emitting element,” in which “the one or more lateral surfaces of the light emitting element” was not mentioned before. There is insufficient antecedent basis.
 Note the dependent claims 9-13 and 16 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-9, 13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0033267 A1 to Tamaki et al. (“Tamaki”).

    PNG
    media_image1.png
    528
    544
    media_image1.png
    Greyscale

Regarding independent claim 1, Tamaki in Figs. 1A-1B and Annotated Fig. 1B teaches a light emitting device 100 (¶ 19, light emitting element 10) comprising: 
a support member 70 (¶ 25, wiring board 70); 
a light emitting element 10 (¶ 32) that is mounted on the support member 70, the light emitting element 10 having an upper surface, a lower surface, and one or more lateral surfaces (Fig. 1B); 
a wavelength conversion member 20, 40u (Annotated Fig. 1B & ¶ 19, wavelength converting member 20 & adhesive member 40u) that is arranged on or above the upper surface of the light emitting element 10 and that is larger than the light emitting element 10 in a plan view (Figs. 1A-1B), the wavelength conversion member 20, 40u comprising: 
a plate-shaped wavelength conversion portion 20 (Fig. 1B & ¶ 19, wavelength converting member 20) that is arranged on or above the upper surface of the light emitting element 10, the plate-shaped wavelength conversion portion 20 having an upper surface, a lower surface, and one or more lateral surfaces (Fig. 1B), and 
a light-transmissive portion 40u (Annotated Fig. 1B & ¶ 19, adhesive member 40u. Adhesive member 40 must be made of a light transmissive material for the light of the light emitting element 10 to pass through to the member 20) that surrounds at least the one or more lateral surfaces of the plate-shaped wavelength conversion portion 20 (Fig. 1B & ¶ 20); 
a light reflection member 50 (¶ 19, light reflective member 50) that is arranged on or above the support member 70 and that is spaced away from the one or more lateral surfaces of 
a light-transmissive member 40l (Annotated Fig. 1B & ¶ 19, adhesive member 40l. Adhesive member 40 must be made of light transmissive material for the light of the element 10 to pass through) that is arranged between the light reflection member 50 and the one or more lateral surfaces of the light emitting element 10 (Annotated Fig. 1B), wherein the light-transmissive member 40l contacts a part of a lower surface of the light-transmissive portion 40u of the wavelength conversion member 20, 40u and contacts the one or more lateral surfaces of the light emitting element 10 (Annotated Fig. 1B).
Regarding claim 2, Tamaki in Annotated Fig. 1B further teaches the light-transmissive member 40l comprises a light-transmissive bonding member 40 (¶ 19, adhesive member 40) that is interposed between the light emitting element 10 and the wavelength conversion member 20, 40u; and 
a part of the light-transmissive bonding member 40 extends from an interface between the light emitting element 10 and the wavelength conversion member 20, 40u to a peripheral part defined by the one or more lateral surfaces of the light emitting element 10 and a lower surface of the wavelength conversion member 20, 40u, and is in contact with the part of the lower surface of the light-transmissive portion 40u (Annotated Fig. 1B).
Regarding claim 3, Tamaki in Annotated Fig. 1B further teaches the light-transmissive bonding member 40 has a roughly inverted triangular shape (Annotated Fig. 1B) that expands toward the light-transmissive portion 40u in a cross-sectional side view (Annotated Fig. 1B).
Regarding claim 6, Tamaki in Fig. 1B further teaches the light-transmissive portion 40u contacts the one or more lateral surfaces and the upper surface of the plate-shaped wavelength conversion portion 20 (Fig. 1B, adhesive member 40u indirectly contacts the upper surface of the wavelength converting member 20), and 
the light-transmissive portion 40u forms an upper surface part of the wavelength conversion member 20, 40u (Fig. 1B, the adhesive member 40u makes up the upper side portions of the member 20, 40u. That is, the adhesive member 40u forms the claimed “upper surface part” of the wavelength conversion member 20, 40u).
Regarding claim 7, Tamaki in Annotated Fig. 1B further teaches an upper surface of the wavelength conversion member 20, 40u comprises the upper surface of the plate-shaped wavelength conversion portion 20 and an upper surface of the light-transmissive portion 40u that surrounds the one or more lateral surfaces of the plate-shaped wavelength conversion portion 20 (Fig. 1B).
Regarding independent claim 8, Tamaki in Figs. 1A-1B and Annotated Fig. 1B teaches a method for manufacturing a light emitting device 100 (¶ 19, light emitting element 10), the method comprising: 
providing a light emitting element 10 (¶ 32) that is mounted on the support member 70, the light emitting element 10 having an upper surface, a lower surface, and one or more lateral surfaces (Fig. 1B);
preparing a wavelength conversion member 20, 40u (Annotated Fig. 1B & ¶ 19, wavelength converting member 20 & adhesive member 40u), that comprises:

a light-transmissive portion 40u (Annotated Fig. 1B & ¶ 19, adhesive member 40u. Adhesive member 40 must be made of a light transmissive material for the light of the light emitting element 10 to pass through to the member 20) that surrounds at least the one or more lateral surfaces of the plate-shaped wavelength conversion portion 20; 
arranging the wavelength conversion member 20, 40u on or above the upper surface of the light emitting element 10 that is mounted on the support member 70, wherein the wavelength conversion member 20, 40u is larger than the light emitting element 10 in a plan view (Fig. 1A); 
arranging a light-transmissive member 40l (Annotated Fig. 1B & ¶ 19, adhesive member 40l. Adhesive member 40 must be made of light transmissive material for the light of the element 10 to pass through) on or above the light emitting element 10 and between the light reflection member 50 and the one or more lateral surfaces of the light emitting element 10 (Annotated Fig. 1B), such that the light-transmissive member 40l contacts a part of a lower surface of the light-transmissive portion 40u of the wavelength conversion member 20, 40u and contacts the one or more lateral surfaces of the light emitting element 10 (Annotated Fig. 1B); and 
arranging a light reflection member 50 (¶ 19, light reflective member 50) on or above the support member 70 so as to cover the one or more lateral surfaces of the light transmissive 
Regarding claim 9, Tamaki in Annotated Fig. 1B further teaches the light-transmissive member 40l is arranged by forming a bonding member 40 (¶ 19, adhesive member 40) that bonds the wavelength conversion member 20, 40u to the light emitting element 10 by applying a light-transmissive bonding material 40 (¶ 19, adhesive member 40, which must be made of light transmissive material for the light of the element 10 to pass through) between the wavelength conversion member 20, 40u and the light emitting element 10 that is mounted on the support member 70, and spreading the light-transmissive bonding material 40 so that a part of the light-transmissive bonding material 40 contacts the part of the lower surface of the light-transmissive portion 40u and contacts the one or more lateral surfaces of the light emitting element 10 (Annotated Fig. 1B).
Regarding claim 13, Tamaki in Figs. 1A-1B, Annotated Fig. 1B and 8A-8B further teaches the step of preparing the wavelength conversion member 20, 40u comprises: 
preparing a plate 920 (Fig. 8A & ¶ 50, thin sheet 920 being a resin containing a fluorescent substance) formed of resin comprising the phosphor, 
forming one or more grooves in the plate 920 (Fig. 8B & ¶ 50, thin sheet 920 being cut and separated to create one or more grooves), and 
placing a light-transmissive resin material 932 (Figs. 8B-8D & ¶ 50, resin 932, which later forms light transmitting member 30 i.e., resin 932 is a light transmitting resin 
Regarding claim 15, Tamaki in Annotated Fig. 1B further teaches the light-transmissive member 40l contacts a peripheral portion of the lower surface of the light-transmissive portion 40u of the wavelength conversion member 20, 40u.
Regarding claim 16, Tamaki in Annotated Fig. 1B further teaches in the step of arranging the light-transmissive member 40l on or above the light emitting element 10, the light-transmissive member 10 is arranged so as to extend to a peripheral portion of the lower surface of the light-transmissive portion 40u of the wavelength conversion member 20, 40u.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tamaki in view of US 2017/0069801 A1 to Oka et al. (“Oka”).
Regarding claim 4, Tamaki in Annotated Fig. 1B teaches the wavelength conversion member 20, 40u and its upper surface (Fig. 1B).
However, Tamaki does not explicitly disclose a sealing member comprising: a hemispherical lens portion that is arranged on or above the upper surface of the wavelength conversion member and has a circular shape in a plan view and a semicircular shape in a cross-sectional view, and a flange portion that protrudes from an outer periphery of the lens portion.
	Oka recognizes a need for light from a light emitting elements to be extracted more efficiently (¶ 35). Oka satisfies the need by adding a sealing member 5 (Figs. 1, 2 & ¶ 35) covering a light transmissive member 3 (¶ 35) including wavelength conversion substance (¶ 33, i.e., wavelength conversion member) and having a lens component 6 (Fig. 2 & ¶ 35) and a 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the light emitting device taught by Tamaki with the sealing member taught by Oka, so as to provide for light from a light emitting elements to be extracted more efficiently.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tamaki.
Regarding claim 5, Tamaki in Figs. 1A-1B teaches the wavelength conversion portion 20 has a rectangular shape.
However, Tamaki does not explicitly disclose the wavelength conversion portion has a cylindrical shape.
There are five known options of shape a wavelength conversion portion forms into:  (1) a flattened plate-like shape (2) rectangular parallelepiped shape (3) disc-like shape (4) cylindrical shape and (5) prism-like shape1. With either option of (1)-(5), a wavelength conversion portion is formed. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill to try forming the wavelength conversion portion to a cylindrical shape as an obvious matter of design choice between five known options as described above with a In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009) as to why it would have been obvious for one of ordinary skill in the art to pursue known options from a finite number of known options with a reasonable expectation of success of arriving at a result in light of the teachings of the prior art).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
Claim 14 would be allowable, because the prior art of record, including Tamaki and Oka, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 14, wherein: in a cross-sectional side view, (i) a distance along an upper surface of the light-transmissive member between a periphery of the lower surface of the plate-shaped wavelength conversion portion and an inner lateral surface of the light reflection member, is greater than (ii) a distance along the upper surface of the light-transmissive member between the periphery of the lower surface of the plate-shaped wavelength conversion portion and one of the one or more lateral surfaces of the light emitting element.

Claims 10-12 are rejected.

Claim 10 would be allowable, because the prior art of record, including Tamaki and Oka, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 10, wherein: the step of preparing the wavelength conversion member comprises: preparing a light-transmissive member material that comprises one or more recessed parts, and filling the one or more recessed parts with a material comprising the phosphor, thereby forming the wavelength conversion member comprising the plate-shaped wavelength conversion portion, which comprises the phosphor, and the light-transmissive portion, which surrounds the one or more lateral surfaces of the plate-shaped wavelength conversion portion.
	Claim 11 would be allowable, because claim 11 depends from the allowable claim 10.
Claim 12 would be allowable, because the prior art of record, including Tamaki and Oka, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 12, wherein: the step of preparing the wavelength conversion member comprises: preparing the wavelength conversion member comprises: forming an opening in the light-transmissive member material, and filling the opening with a material comprising the phosphor, thereby forming the wavelength conversion member that comprises the plate-shaped wavelength conversion portion, which comprises the phosphor, and the light-transmissive portion, which is surrounds at least the one or more lateral surfaces of the plate-shaped wavelength conversion portion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/M.L./Examiner, Art Unit 2895                                

/JAY C CHANG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                                                                                                                                                                                                

	
	
	
	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 U.S. Patent Publication No. 2012/0320607 A1 by Kinomoto et al. discloses in paragraph 111 that a wavelength conversion member has a flattened plate-like profile, the shape of the wavelength conversion member is not limited to this shape, and may be of any profiles including a rectangular parallelepiped shape, a disc-like shape, a cylindrical shape and a prism-like shape other than the plate-like shape.